DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites, “A system, comprising: a processor executing a voice command interface”. The claim is directed to a system and then recites steps of using the system (step of executing a voice command interface). The claim also recites, “wherein the voice command interface is executed to perform a method comprising” which suggests the step(s) of executing occurred (past tense, “executed”). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II for details. The claim is indefinite because it is unclear whether 
Claims 16-19 are rejected by dependency. It is noted that deponent claims also recite steps (i.e. “executes”) and should be clarified. In addition, it is not clear if the claimed devices executing the steps in claims 16-19 are part of the claimed system. It is suggested that the claim positively claim the components. For example, “the system comprising a first computing device configured to…” and “the system further comprising a second computing device configured to execute the application, wherein the second computing device is remote from the first computing device.”

Claim 15 recites, “a processor executing a voice command interface, wherein the voice command interface is in communication with an audio input device”. The claim is indefinite because it is not clear if a voice command interface is software or hardware. The claim limitation of, “a processor executing a voice command interface” implies that the voice command interface is software in order for a processor to execute. However, the claim limitation of, “voice command interface is in communication with an audio input device” implies that the voice command interface is hardware or a structural component of the system in order to be in commination of an input device. The specification discloses that the voice command interface is can be executed on a client device or a server device and therefore suggest that the voice command is software 
Claims 16-19 are rejected by dependency. 
Claim 17 recites the limitation “the computing device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
It appears that claim 17 should be dependent on claim 16 and not claim 15.

Claim 19 recites the limitation “the first computing device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
It appears that claim 19 should be dependent on claim 18 and not claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being a2 by anticipated Shah (US 2020/0384362).

1. Shah discloses a method, comprising: 
receiving audio input (voice input from the player; paragraphs 20, 49, 56, 71, 76) representing a natural language command spoken by a user (As indicated in Applicant’s specification, “natural language” is sequence of one or more words spoken using natural, conversational speech. Similarly, Shah discloses receiving one or more words spoken by the player using natural, conversation speech, paragraphs 20, 49, 56, 65-66, 71, 96-97. For example, “duck”, “jump”, “Smith run to the left”, “go around the building and shoot the enemy”, “jump and shoot”.; paragraphs 20, 23, 34, 65.); 
processing the audio input using a natural language model to determine an intent of the user (Process the audio to determine whether the voice utterance or natural language has been mapped to a single action or an inferred goal; 306 in Fig. 3, paragraph 72. The single action and inferred coal are classified by a first tier model and second tier model; paragraph 72.); 
determining one or more programmed commands within an application that accomplish the intent of the user (Determine a game command that accomplish the intent of the user such as a first tier command (i.e. single action jump or ducking) or a second tier command (a series of actions that’ll lead to a goal of a user); paragraphs 72-76; steps 308-314); and 


2. Shah discloses the method of claim 1, wherein the method is performed by a voice command interface (voice command using a microphone paragraphs 20, 49, 56, 71, 76). 

3. Shah discloses the method of claim 2, wherein the voice command interface executes locally on a computing device executing the application (Shah discloses that the player computing system 102 may include one or more of the components described below; paragraph 43. The component described below is the interactive computer system 120 which includes the voice command interface/speech-based control system 130 in Fig. 1; paragraph 45. Therefore the voice command interface is executed locally on the player computing system 102. Shah also discloses that the speech-based control system could be implemented at the player computing system 102; paragraph 36.).

4. Shah the method of claim 1, wherein the audio input is received from an audio input device (audio input device/microphone, paragraphs 41, 49, 49, 56, 71).

5. Shah discloses the method of claim 4, wherein the audio input device includes a microphone (audio input device/microphone, paragraphs 41, 49, 49, 56, 71). 



7. Shah discloses the method of claim 1, wherein the one or more programmed commands are included in logic of the application (Shah discloses that, “THE NPC control component 142 may provide NPC control instructions to an application host system 122 and/or game application 104”; paragraph 35. NPC control instructions are game program instructions or logic of the application in order to control a character..).

8. Shah discloses the method of claim 1, wherein the natural language model is a machine learning model (paragraphs 5-6, 8-10, 19, 53, 58, 64, 74).

9. Shah discloses the method of claim 1, wherein the natural language model infers the intent of the user from the audio input and a context of the audio input (Context of the audio input or voice commands; paragraphs 20, 49, 56, 65-66, 71, 96-97. For example, “duck”, “jump”, “Smith run to the left”, “go around the building and shoot the enemy”, “jump and shoot”.; paragraphs 20, 23, 34, 65.);

10. Shah discloses the method of claim 9, wherein the context of the audio input includes the audio input being received in association with an instantiation of the application (The context of the audio input is associated actions to be performed 

11. Shah discloses the method of claim 1, wherein the one or more programmed commands within the application that accomplish the intent are determined based on a mapping of the one or more programmed commands to the intent (The game program/applications commands are mapped to an intent of the voice command. The intent and game command can be a first tier command (i.e. single action jump or ducking) or a second tier command (a series of actions that’ll lead to a goal of a user); paragraphs 72-76; steps 308-314).

12. Shah discloses the method of claim 1, wherein causing the application to perform the one or more programmed commands includes injecting key presses or button presses into the application that represent the one or more programmed commands in order to effect the intended result (map commands to control inputs, i.e. “jump” command with “B” button; paragraphs 58-60).

13. Shah discloses the method of claim 1, further comprising using voice-specific processing to identify a user from a plurality of users as a source of the natural language command (Account identifier data stored in data store 124 may be used by the speech-based control system 130 to associate stored voice-related models and custom utterances with particular players' accounts; paragraph 39).



15. Shah discloses a system, comprising: 
a processor executing a voice command interface (processor for speech based control system 130 in Fig. 1; paragraphs 24-25, 27, 37), wherein the voice command interface is in communication with an audio input device (audio input device/microphone, paragraphs 41, 49, 49, 56, 71) and an application (connected to application host system 122 and player copying system 102 which executes an application/game; Fig. 1; paragraphs 29-31, 35, 45), and wherein the voice command interface is executed to perform a method comprising: 
receiving, from the audio input device (receiving voice input from the player; paragraphs 20, 49, 56, 71, 76), audio input representing a natural language command spoken by a user  (As indicated in Applicant’s specification, “natural language” is sequence of one or more words spoken using natural, conversational speech. Similarly, Shah discloses receiving one or more words spoken by the player using natural, conversation speech, paragraphs 20, 49, 56, 65-66, 71, 96-97. For example, “duck”, “jump”, “Smith run to the left”, “go around the building and shoot the enemy”, “jump and shoot”.; paragraphs 20, 23, 34, 65.); 

determining one or more programmed commands within the application that will accomplish the intent of the user (Determine a game command that accomplish the intent of the user such as a first tier command (i.e. single action jump or ducking) or a second tier command (a series of actions that’ll lead to a goal of a user); paragraphs 72-76; steps 308-314); and 
causing the application to perform the one or more programmed commands (paragraphs 72-76, steps 310-314 in Fig. 3). 

16. Shah discloses the system of claim 15, wherein the voice command interface executes locally on a computing device executing the application (The speech-based control system could be implemented at the player computing system 102; paragraph 36.).

17. Shah discloses the system of claim 15, wherein the computing device executing the application is a client device or a cloud-based device (Game can be executed by the client device 102 or cloud-based server/host system 122 in Fig. 1; paragraphs 29-31, 35, 45, 82).



19. Shah discloses the system of claim 17, wherein the first computing device is a first cloud-based server (cloud-based server/control system 130 in Fig. 1; paragraphs 25, 27, 33, 36, 82) and the second computing device is a second cloud-based server (cloud-based server/application host system 122 in, Fig. 1; paragraphs 25, 27, 29-31, 36, 45, 82).

20. Shah discloses a non-transitory computer-readable media storing computer instructions (paragraphs 89-91, Fig. 5) which when executed by one or more processors cause the one or more processors to perform a method comprising: 
receiving audio input (voice input from the player; paragraphs 20, 49, 56, 71, 76) representing a natural language command spoken by a user (As indicated in Applicant’s specification, “natural language” is sequence of one or more words spoken using natural, conversational speech. Similarly, Shah discloses receiving one or more words spoken by the player using natural, conversation speech, paragraphs 20, 49, 56, 65-66, 71, 96-97. For example, “duck”, “jump”, “Smith run to the left”, “go around the building and shoot the enemy”, “jump and shoot”.; paragraphs 20, 23, 34, 65.); 

determining one or more programmed commands within an application that accomplish the intent of the user (Determine a game command that accomplish the intent of the user such as a first tier command (i.e. single action jump or ducking) or a second tier command (a series of actions that’ll lead to a goal of a user); paragraphs 72-76; steps 308-314); and 
causing the application to perform the one or more programmed commands (paragraphs 72-76, steps 310-314 in Fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following discloses the claimed invention or features of the claimed invention.
Lai (US 2020/0051561)
Akemann (US 2020/0330865)
Kumar (US 2019/0388785).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.